FILED
                            NOT FOR PUBLICATION                             MAR 09 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-50368

               Plaintiff - Appellee,             D.C. No. 3:11-cr-00588-IEG

  v.
                                                 MEMORANDUM *
ROBERTOS LANDEROS-MORALES,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Southern District of California
                  Irma E. Gonzalez, Chief District Judge, Presiding

                              Submitted March 6, 2012 **

Before:        B. FLETCHER, REINHARDT, and TASHIMA, Circuit Judges.

       Robertos Landeros-Morales appeals from the 10-month sentence imposed

following the revocation of his supervised release. We have jurisdiction under 28

U.S.C. § 1291, and we vacate and remand for resentencing.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Landeros-Morales contends that the district court procedurally erred by

relying on factors excluded from 18 U.S.C. § 3583(e), specifically, punishment. It

is unclear from the record whether those factors served as the primary basis for the

sentence imposed. See United States v. Miqbel, 444 F.3d 1173, 1182 (9th Cir.

2006); see also United States v. Simtob, 485 F.3d 1058, 1062 (9th Cir. 2007).

Accordingly, we vacate and remand for resentencing.

      In light of this disposition, we decline to reach Landeros-Morales’s other

arguments.

      VACATED; REMANDED for resentencing.




                                          2                                   11-50368